DETAILED ACTION
The Applicants amendment filed December 10, 2020 is hereby acknowledged.  Claims 7-26  remain pending and have been examined   The present application, filed on or after December 31, 2014 is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
 The Applicant states that the prior art fails to disclose the limitations recited in amended claim 7: ... determining a geographic area associated with when the user is wearing the second device based on a type of the second device;  limiting, based on the geographic area, a purchase amount and a purchase location available for an electronic payment transaction made via the second device when the user is wearing the second device within the geographic area... disabling electronic transaction processing using the user account with a service provider based on the determining that the third device is not within the first distance;  processing, using the application function and the payment token, the electronic payment transaction through the second device while the third device is detected within the first distance to the second device based on the authentication information and whether the electronic payment transaction complies with the purchase amount and the purchase location. 

Examiner states that these features are taught by newly discovered reference Rodriguez et al.  (US Patent Application Publication 2005/0113137).  See following rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 7-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Ayed (US Patent Application Publication 2015/0172920) in view of  Rodriguez et al.  (US Patent Application Publication 2005/0113137) in view of Nosrati  (US Patent Application Publication 2014/0123224). 


As per claims 7 and 21, 
Ben Ayed discloses a method for delegating transactions from a first device of a user (Figure 1, element 16) to a second device, the second device being a mobile device (Figure 1, element 10) of the user, the method comprising:            
accessing authentication information, from the second device, for a user account of the user associated with the first device, wherein the authentication information is associated with a third device of the user, and wherein the authentication information was previously provided to the second device based on an authentication of the second device by the first device; (pargraph 45 [e.g. the token is authentication information.])
determining that the third device is not within a first distance to the second device based on the authentication information; (Paragraph 41, 42)
disabling an application function that enables processing of the electronic payment transaction through the second device; (Paragraph 31, 40 [locked when timeout occurs])

requesting a reauthentication of the second device from the first device; receiving the reauthentication from the first device; (paragraph 45-46 [onboarding process connects token device])

Ben Ayed does not explicitly disclose however Rodriguez et al. discloses determining a geographic area associated  (paragraph 19, 34 [limitations include “geographic limitations”]) with when the user is wearing the second device based on a type of the second device;(paragraph 24 [Examiner notes user has possession of smart card, since it is located on the users person this is construed as “wearing”])
 limiting, based on the geographic area, a purchase amount and a purchase location available for an electronic payment transaction made via the second device when the user is wearing the second device within the geographic area; (paragraph 33,34 [transaction limitat are applies based upon criteria which can include geographic location])
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Ben Ayed’s teaching with Rodriguez et al.’s teaching in order to allow consumers to limit their access to their funds and thereby limits their susceptibility to vendors' efforts to encourage spontaneous purchases.  (Rodriguez; paragraph 11 ) 

Ben Ayed  in view of Rodriguez et al. does not explicitly disclose however Nosrati discloses receiving a processing request for the electronic payment transaction through the second device; (Paragraph 34 [remote transaction request])

receiving the authentication information for the third device based on the detecting; (paragraph 35)
authenticating the third device using the authentication information accessing a payment token based on the authentication information from the third device; (Figure 3, paragraph 31) restoring the application function in response to the accessing and the reauthentication; 
and processing, using the application function and the payment token, the electronic payment transaction through the second device while the third device is detected within the first distance to the second device based on the authentication information and whether the electronic payment transaction complies with the purchase amount and the purchase location. (paragraph 34) 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Ben Ayed  in view of Rodriguez et al. with Nosrati ’s teaching in order to  provide an automatic and transparent two-factor authentication process for all online processes and transactions performed by the mobile device without requiring any additional interactions form the user. (Nosrati; paragraph 10)



As per claim 8 and 22 , 
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the method of claim 7


As per claim 9 and 23, 
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the method of claim 8
wherein the stored authentication information further comprises a public key associated with the third device.( Ben Ayed; paragraph 33-34)

As per claim 10 and 24,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the method of claim 9 wherein the  processing  comprises: 
establishing a communication between the second device and a third party device;( Ben Ayed; paragraph 29)
receiving transaction data from the third party device;( Ben Ayed; Figure 2, )
using the private key associated with the second device,( Ben Ayed; paragraph 29)
encrypting the transaction data, second device authentication information and third device authenticating information to  generate a transaction message; and transmitting the transaction message to the third party device.( Ben Ayed; paragraph 30)

As per claim 11 and 25,  


As per claim 12 and 26, 
Ben Ayed in view of Rodriguez et al. and further in view of Nosrati   discloses the method of claim 7
wherein the step of detecting further comprises the steps: determining detection information for the third device through the stored authentication information; and running a short range communication protocol associated with the third device comprising one of near field communication, radio communication, infrared communication, Bluetooth communication, Bluetooth Low Energy (BLE) communication, LTE Direct communication, and or WiFi communication. ( Ben Ayed; paragraph 25)






As per claim 13, 
Ben Ayed discloses a system for delegating transactions to a secondary device, the system comprising:

a database storing user account information, including an account identifier and an associated device authentication information for at least a first device of the user authenticated by a service provider for the transactions associated with the account identifier of the user; (Figure 2, paragraph 26 )
an authentication module, implemented on a second one or more hardware processors coupled with a second non-transitory memory, (paragraph 36)
a restriction module, implemented by a third one or more hardware processors coupled with a third non-transitory memory, wherein the third one or more hardware processors are configured to read instructions from the third non-transitory memory to cause the restriction module to (Paragraph 45, 46)

Ben Ayed does not explicitly disclose however Rodriguez et al. discloses if the received transaction complies with a purchase amount and a purchase location available to be made via the secondary device when the user is in possession of the secondary device within a geographic area; (paragraph 19, 34 [limitations include “geographic limitations”]) and 
determine the geographic area associated with when the user is in possession of the secondary device based on a type of the secondary device, limit, based on the geographic area, the secondary device by the purchase amount and the purchase location available to be made via the second device within the geographic area, (paragraph 33,34 [transaction limitat are applies based upon criteria which can include geographic location])
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Ben Ayed’s teaching with Rodriguez et al.’s teaching in order to allow consumers to limit their access to their funds and thereby limits their susceptibility to vendors' efforts to encourage spontaneous purchases.  (Rodriguez; paragraph 11 ) 

Ben Ayed  in view of Rodriguez et al. does not explicitly disclose however Nosrati discloses wherein the second one or more hardware processors are configured to read instructions from the second non-transitory memory to cause the authentication module to receive a transaction associated with the secondary device of the user, the received transaction including authentication, (Paragraph 34 [remote transaction request])  information associated with a third device of the user when the third device is within a wireless signal range of the secondary device, (Figure 9, paragraph 34) and authenticate the received transaction if Page 4 of 14Appl. No.: 14/588,335the secondary device and the third device are within the wireless signal range; and (paragraph 35, 35)
determine that a third device of the user is not within a first distance to the secondary device prior to authenticating the received transaction, disable an application function that enables processing of the received transaction through the secondary device while the third device is not within the first distance to the secondary device, disable electronic transaction processing using the user account information with the service provider, request reauthentication information of the secondary device by the first device,receive the authentication information in response to detecting that the third device is now within the wireless signal range of the 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Ben Ayed  in view of Rodriguez et al. with Nosrati ’s teaching in order to  provide an automatic and transparent two-factor authentication process for all online processes and transactions performed by the mobile device without requiring any additional interactions form the user. (Nosrati; paragraph 10)


As per claim 14,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the system of claim 13,
wherein the stored user account information further includes at least one restriction on the transaction associated with the user account information.  ( Ben Ayed; paragraph 31 [location is restricted])


As per claim 15,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the system of claim 13,          wherein the associated device, authentication information comprises a first device 


As per claim 16,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the system of claim 13,
wherein the associated device authentication information comprises a second device identifier and a third device identifier for authenticating the transactions originating from the secondary device.   ( Ben Ayed; paragraph 26 -  Examiner notes that mere duplication of parts has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960))


As per claim 17,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the system of claim 13,
wherein the second one or more hardware processors are configured to read instructions from the second non-transitory memory to cause the authentication module to generate, using an administration module, the payment token and an encryption key for the first device.  ( Ben Ayed; paragraph 32-33)

As per claim 18,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the system of claim 13,
 
As per claim 19,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the system of claim 13,wherein the authentication of the secondary device includes decrypting the transaction using a stored public key associated with the secondary device.   ( Ben Ayed; paragraph 33)

As per claim 20,  
Ben Ayed  in view of Rodriguez et al. and further in view of Nosrati  discloses the system of claim 13,
wherein the user account information includes a mapping of potential companion devices used to authenticate the secondary device, and wherein the authentication of the secondary and third devices includes verifying an associated mapping of the secondary and third devices in the database.  (paragraph 55[configuration parameters] )

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.M.W/Examiner, Art Unit 3685      

/STEVEN S KIM/            Primary Examiner, Art Unit 3685